Name: Commission Regulation (EC) No 2917/95 of 18 December 1995 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  tariff policy
 Date Published: nan

 Avis juridique important|31995R2917Commission Regulation (EC) No 2917/95 of 18 December 1995 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice Official Journal L 305 , 19/12/1995 P. 0053 - 0053COMMISSION REGULATION (EC) No 2917/95 of 18 December 1995 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (1), as last amended by Regulation (EC) No 2147/95 (2), and in particular Article 12 thereof, Whereas account should be taken when adjusting the refunds of an amount equal to the monthly increase in the intervention price for paddy rice during the months from October to July; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The following paragraphs 4 and 5 are added to Article 12 of Regulation (EC) No 1162/95: '4. The amount of the refund applying in accordance with Article 14 of Regulation (EEC) No 1418/76 for the products listed in Article 1 (1) (a) and (b) of that Regulation shall be adjusted in the months from October to July inclusive by an amount equal to the monthly increase applying to the intervention price for paddy rice fixed for that marketing year, based on the processing stage and the applicable processing coefficient. 5. Where the term of validity of the licence extends beyond the end of the marketing year, refunds shall be reduced by the break in the intervention price for paddy rice between the two marketing years, based on the processing stage and the applicable processing coefficient. This price break shall occur on 1 September and shall be defined as: (a) the difference between the intervention price for paddy rice, exclusive of any monthly increase for the previous and the new marketing years, (b) an amount equal to the monthly increase multiplied by the number of months elapsing between October and the month of the licence application, inclusive. These two factors shall be converted using the relevant processing coefficient applicable at the time the product is exported. Refunds shall be reduced by (a) and (b) above on the basis of the milling stage and shall be increased from October of the new marketing year by the monthly increase applying to the new marketing year, in accordance with the rules set out in paragraph 4.` Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to licences issued on or after 1 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1995. For the Commission Franz FISCHLER Member of the Commission